                                             Case 2:18-cv-01639-JCM-GWF Document 15 Filed 02/13/19 Page 1 of 3



                                        1.   STIP
                                             J. Taylor Oblad, Esq.
                                        2.   Nevada Bar No. 11430
                                             Justin L. Dewey, Esq.
                                        3.   Nevada Bar No. 14508
                                             Tingey & Tingey
                                        4.   2001 W. Charleston Blvd.
                                             Las Vegas, Nevada 89102
                                        5.   Telephone: (702) 333 0000
                                             Facsimile: (702) 333 0001
                                        6.   taylor@tingeylawfirm.com
                                             Justin@tingeylawfirm.com
                                        7.   Attorneys for Plaintiff
                                                                          U NI TED S TA TES D I S TRI CT CO U RT
                                        8.
                                                                                 D IS TRI C T O F N E VA D A
                                        9.
                                             ROBERT ALAN COOK,                                     Case No: 2:18-cv-01639-JCM-GWF
                                       10.
                                                                                                   Dept No:
                                                         Plaintiff,
                                       11.
(702) 333·0000 / FAX: (702) 333·0001




                                             vs.
     2001 W. CHARLESTON BLVD.




                                       12.
      LAS VEGAS, NEVADA 89102




                                             21ST CENTURY CENTENNIAL INSURANCE
                                             COMPANY,
           TINGEY & TINGEY




                                       13.
              LAW FIRM




                                                         Defendant.
                                       14.

                                       15.           S TI P U LA TI O N A ND O RD ER R EQ U ES TI N G S TA Y O F A L L P RO C ED I N G S

                                       16.          District Courts have broad discretion to stay proceedings. Clinton v. Jones, 520 U.S. 681,

                                       17.   706 (1997). The Ninth Circuit has described some factors when considering a stay. CMAX, Inc. v.

                                       18.   Hall, 300m F.2d 265, 268 (9th Cir. 1962). Among those factors includes the “orderly course of

                                       19.   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

                                       20.   which could be expected to result from a stay.” Id. Plaintiff and Defendant are seeking a private

                                       21.   mediation to hopefully resolve, or at least simply the issues presented to this Court.

                                       22.   ...

                                       23.   ...

                                       24.   ...

                                       25.   ...

                                       26.   ...

                                       27.   ...

                                       28.   ...

                                       29.   ...

                                       30.
                                                                                               1
Case 2:18-cv-01639-JCM-GWF Document 15 Filed 02/13/19 Page 2 of 3




                           13th
                                             Case 2:18-cv-01639-JCM-GWF Document 15 Filed 02/13/19 Page 3 of 3



                                        1.                                               O RDE R

                                        2.          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that pursuant to the stipulation

                                        3.   of the parties, through their respective counsel, that the above-captioned matter is hereby stayed

                                        4.   until April 30, 2019.

                                        5.          IT IS SO ORDERED February   15,
                                                                     this ___ day of 2019.
                                                                                     February 2019.

                                        6.

                                        7.

                                        8.                                              UNITED STATES
                                                                                        UNITED   STATES  MAGISTRATE    JUDGE
                                                                                                            DISTRICT JUDGE
                                                                                        United States District Court
                                        9.                                                       February 15, 2019
                                                                                        Dated ____________________________________

                                       10.   Submitted by:

                                       11.   Tingey & Tingey
(702) 333·0000 / FAX: (702) 333·0001
     2001 W. CHARLESTON BLVD.




                                       12.
      LAS VEGAS, NEVADA 89102
           TINGEY & TINGEY




                                       13.   _________________________
              LAW FIRM




                                             J. Taylor Oblad, Esq.
                                       14.   Justin L. Dewey, Esq.
                                             2001 W. Charleston Blvd.
                                       15.   Las Vegas, Nevada 89102
                                             Attorneys for Plaintiff
                                       16.

                                       17.

                                       18.

                                       19.

                                       20.

                                       21.

                                       22.

                                       23.

                                       24.

                                       25.

                                       26.

                                       27.

                                       28.

                                       29.

                                       30.
                                                                                             3
